PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number:  15/514,351
Filing Date: March 27, 2017
Appellant(s): Varenna, M.



__________________
Silvia Salvadori
For Appellant


EXAMINER'S ANSWER


This is in response to the appeal brief filed November 20, 2020 appealing from the Office action mailed August 6, 2020.
 (1) Grounds of Rejection to be Reviewed on Appeal
The examiner has no comment on the appellant’s statement of the grounds of rejection to be reviewed on appeal.  Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 20-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0006960 (“the ‘960 publication”) as evidenced by "Entitlement Eligibility Guidelines: Osteoarthrosis/Osteoarthritis," Veterans Affairs Canada, February 2005, pp. 1-26..
The instantly rejected claims are drawn to a method of treating osteoarthritis comprising administering a therapeutically effective amount of neridronic acid or a salt thereof to patients in need thereof wherein only said neridronic acid or said salt thereof is administered as active ingredient in the treatment of osteoarthritis, where claims 20, 22, 23, 27 and 28 each specify particular dosages for the pharmaceutical composition to be administered.
Determining the scope and contents of the prior art 
The ‘960 publication teaches the treatment of lameness with an osseous, articular or osteoarticular component, comprising the administration, to a human or to an animal not suffering from arthritis or from fractures, of an effective amount of a bisphosphonic acid derivative of formula 
    PNG
    media_image3.png
    160
    328
    media_image3.png
    Greyscale
 (see Abstract), where lameness is defined as irregular gait caused by pain and resulting from painful lesions on the bone structure, cartilage, ligaments, synovial membrane or connective tissue, where osteoarthrosis is particularly exemplified as a particular condition in which lameness appears (see paragraph [0010] and claim 4).  Further Example 2 describes a clinical trial where osteoarthrosis is treated in a horse.  With respect to the requirement that osteoarthritis is treated in the instant claims, it is recognized that in the medical field and general public, osteoarthrosis 
Further relating to the instantly claimed method, the prior art teaches that the compound 6-amino-1-hydroxyhexylidenebisphosphonic acid or a salt thereof is preferable for the treatment method disclosed therein (see paragraph [0029]), where the above compound and neridronic acid are both chemical names for the same substance, CAS RN 79778-41-9: 
    PNG
    media_image4.png
    445
    522
    media_image4.png
    Greyscale
 . Notably, sodium salts of the compounds described therein are explicitly mentioned (paragraph [0020]).
In addition, the features recited in claims 3 and 4 are considered to be inherent effects of an anticipatory administration.  That is, administration of the same compound to the same patient population for the treatment of the same disease, as taught by the prior art, would necessarily have the same effect as claimed.  
Notably, MPEP 2131.02 provides that when the prior art teaches a genus (in this case a genus of compound and a genus of diseases to be treated), the claimed subject matter is anticipated if one of ordinary skill in the art is able to “at once envisage” the claimed embodiment.  In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).  Further, In In re Schauman, 572 F.2d 312, 197 USPQ 5 (CCPA 1978), claims to a specific compound were 
Further, the art teaches pharmaceutical compositions comprising the substances described therein for administration to a human patient, where the composition contains the active ingredient and may also include “ingredients usually used in pharmacy for the preparation of oral forms” (paragraph [0058], which reads on the “vehicles” encompassed by the pharmaceutical compositions in the present claims).  Modes of administration for the prior art formulations are disclosed throughout the reference, for example at paragraph [0049] where parenteral, oral, rectal, intra-articular, cutaneous, transcutaneous and transdermal modes are all explicitly described.  Regarding the claimed vial or bottle containing the composition to be administered, it is noted that any container comprising the composition would read on this limitation, including the container from which an injection is given in the parenteral administration as in the Examples.
With respect to the claimed unit doses, the prior art teaches that the exact formulation, route of administration and dosage for the pharmaceutical compositions can be chosen based on the severity of patient's condition and other factors such as age and weight (paragraph [0050]), where a typical dose range is from about 0.001 mg/kg of the patient's body weight (paragraph [0047]). In particular, an oral dosage form is most preferably 0.001 mg to 10g per dosage unit 
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
The difference between the prior art and the instant claims is that the art does not explicitly describe an example wherein an anticipatory compound is actually administered to a patient for the treatment of osteoarthritis, as claimed, or (b) with regard to claims 20, 22, 23, 27 and 28, the prior art does not explicitly teach the amount present in the unit doses as presently claimed.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
To this end, MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on 
In the present case, the skilled artisan conducting the method of the instantly claimed invention would merely be carrying out the explicit teaching or suggestion of the prior art as in rationale (G) above.  The prior art explicitly teaches the administration of the described illustrative compounds including the anticipatory species in a method for treating osteoarthrosis which is encompassed by the instantly claimed scope. In addition to the explicit suggestion for treating osteoarthrosis throughout the reference, the prior art provides data showing evidence of in vivo utility of a related bisphosphonate compound in a clinical trial (Example 3), as well as explicit suggestions that the compound of the instant claims be used for the same purpose.  Therefore, the claimed invention is prima facie obvious.

Claims 9, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0006960 (“the ‘960 publication”) as evidenced by "Entitlement Eligibility Guidelines: Osteoarthrosis/Osteoarthritis," Veterans Affairs Canada, February 2005, pp. 1-26 (as applied to claims 1-8, 20-24 and 26-28 above) in view of Varenna et al., Rheumatology 2013, 52: pp. 534-542.
The instantly rejected claims are drawn to a method of treating osteoarthritis consisting of administering a therapeutically effective amount of a pharmaceutical composition consisting of neridronic acid or a salt thereof and pharmaceutically acceptable vehicles to patients in need 
Determining the scope and contents of the prior art 
The teachings of the ‘960 publication are described in paragraphs 7-12 above and incorporated by reference herein.  
Ascertaining the differences between the prior art and the claims at issue
The instant claims differ from the disclosure of the ‘960 publication in that the prior art does not explicitly teach the amount present in the unit doses as presently claimed or the particular intervals at which the intravenous dosage is to be administered.
Resolving the level of ordinary skill in the pertinent art
To this end, it is noted that an improvement in the art would have been obvious if “it is likely the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). Finding workable or optimal ranges is generally understood as within the capabilities of the ordinary artisan. See Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1321 (Fed. Cir. 2007) (discovery of an optimum value of a variable in a known process is usually obvious.). The idea that optimizing an ordinary variable does not by itself constitute a patentable advance was also stated in In re Geisler, 43 USPQ2d 1362: “…“it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Only if the “results of optimizing a variable” are “unexpectedly good” can a patent be obtained for the claimed critical range. In re Antonie, 559 F.2d 618, 620, 195 USPQ 6, 8 (CCPA 1977); see also In re Dillon , 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed.Cir. 1990) (in banc).” Note MPEP §2144.05(II)(A) on this issue.  Likewise, In re Peterson, 65 USPQ2d 1379, 1382.
See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980): “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”; In re Esterhoy, 440 F.2d 1386, 1389 (C.C.P.A. 1971): “The conditions recited in the claims appear to us to be only optimum and easily ascertained by routine experimentation.”; In re Swentzel, 219 F.2d 216, 219 (C.C.P.A. 1955): “the determination of that desired size under the present circumstances involves nothing more than routine experimentation and exercise of the judgment of one skilled in the art.”; In re Swain, 156 F.2d 246, 247-48 (C.C.P.A. 1946): “In the absence of a proper showing of an unexpected and superior result over the disclosure of the prior art, no invention is involved in a result obtained by experimentation.” See also In re Kulling, 14 USPQ2d 1056 and In re Malagari, 182 USPQ 549, 553.
As is stated in Iron Grip Barbell Co. v. USA Sports, Inc., 73 USPQ2d 1225, 1228 “[W]here there is a range disclosed in the prior art, and the claimed invention falls within that range, there is a presumption of obviousness.” Note similar language in In re Cooper, 57 USPQ 117, 119-120 and Ormco Corp. v. Align Tech., Inc., 79 USPQ2d  1931, 1940. To overcome this prima facie case of obviousness applicants must show “that the claimed range achieves unexpected results relative to the prior art range.” (Peterson). Moreover, this showing must be commensurate in scope with the claimed range or, in other words, an applicant must show that the unexpected result occurs throughout the entire claimed range. See In re Harris, 74 USPQ2d 1951 (“Harris needed to show results covering the scope of the claimed range”). The showing must also present enough data points within the prior art range, but outside the claimed range, to establish that the unexpected In re Hill, 284 F.2d 955, 958-59 (CCPA 1960). See MPEP §716.02(d)(II). 
Moreover, In re Huang, 40 USPQ2d 1685, 1688 states that even if the “modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges “produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (C.C.P.A. 1955); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed.Cir. 1990).” Note similar language in In re Waymouth and Koury, 182 USPQ 290 (“a difference in kind, rather than in degree.”)
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)(claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). See MPEP 2144.05(I).  Further, it is noted that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The above case law is especially applicable here, as the prior art discloses that dosage amount and interval are result effective variables which may be tailored to the individual patient.
With respect to the particular dosages selected for the instant claims, as well as the intervals selected for intravenous administration, this information was already known in the art for neridronate as evidenced by Varenna et al.  The Varenna reference teaches an i.v. infusion of 100 mg neridronate given four times over 10 days being effective for treating pain (see Abstract). Notably, regarding instant claim 18, the neridronate was diluted in a 500 mL saline isotonic solution which reads on the composition of claim 18. The treatment was administered every third day four times (page 535).  Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have practiced the claimed invention as described by the prior art which would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.



	WITHDRAWN REJECTIONS – None.
	NEW GROUNDS OF REJECTION – None.

(2) Response to Arguments
With respect to the rejection of claims 1, 3-8, 20-24 and 26-28 under 35 USC 103, Appellants make the following arguments:
 That the Du Mesnil is not “reasonably pertinent” to the problem solved in the present invention because “Du Mesnil is essentially directed to treating lameness in horses and the presently claimed invention is directed to a method of treating osteoarthritis in human patients.” (Page 8 of the Appeal Brief).

Appellant’s arguments have been considered but were not found to be persuasive.  Firstly, the Examiner disagrees with Appellant’s characterization of the instantly claimed invention.  In particular, there is no claim that requires treatment of human patients.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., treatment of humans) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  However, even if the claims did recite this feature, Du Mesnil would still be applicable for its teaching of human treatment.  The reference explicitly states in various places throughout (see Abstract and claim 1, for example) that administration to humans is contemplated.
To the extent in which Appellants argue that the Du Mesnil reference is nonanalogous art because it is not “reasonably pertinent” to the problem solved in the present invention, the problem solved in the present invention, as understood based on the claims interpreted in light of the specification, is the provision of an additional therapeutic option for the pain symptomology of osteoarthritis, which problem was solved in the description of neridronic acid or a salt thereof for this therapeutic purpose.  In order for prior art to be analogous art, MPEP 2141.01(a) provides that “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”  Here, the Du Mesnil reference is clearly in the same field of endeavor as it pertains to the use of bisphosphonate compounds (where neridronic acid is explicitly exemplified) for the purpose of treating lameness (irregular gait cause by the perception of pain) (col. 3, ll. 10-13).  A reference contemplating the use of a compound in the same class of compounds as presently claimed, where the claimed neridronate is explicitly described, for the treatment of a painful joint condition should must certainly be considered as being in the same field of endeavor as the claimed invention, if not at the very least reasonably pertinent.  


That the teachings of Du Mesnil would have suggested only the use of tiludronate to the skilled artisan (Page 8 of the Appeal Brief, ¶3-4).

Appellant’s argument has been considered but were not found to be persuasive.  When considering all that a piece of prior art would have taught or suggested a skilled artisan, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) [emphasis added]. "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Accordingly, even if no concrete data was provided for the neridronic acid currently claimed, the prior art’s disclosure that the compounds therein are useful for the treatment of lameness involving osteoarthrosis would have been expected to apply to all compounds disclosed therein as being exemplary of the invention.
 It is further noted that the provision of data is not a requirement for a prior art reference to teach or suggest a method of treatment.  As set forth in MPEP 2123(I), A reference is not only relied upon as prior art for that which it explicitly teaches but also “may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.” Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Further, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Finally, it is respectfully submitted that the bar for establishing prima facie case of obviousness only requires a reasonable expectation of success, not a guarantee of success.  The examiner submits again, as in the original rejection, that an explicit suggestion that the compounds disclosed therein are effective for the treatment of lameness involving osteoarthrosis, and the further disclosure of neridronic acid as exemplary of the genus disclosed therein, would have been sufficient to establish the necessary “reasonable expectation” that the compounds exemplified therein would be capable of performing this function.


That the present invention provides surprising and unexpected results in the statistically significant improvement of VAS score of pain in patients treated with neridronate (Page 9 of the Appeal Brief, ¶3-4).

Appellant’s argument has been considered but were not found to be persuasive.  With regard to the purported unexpected results, in accordance with the provisions of MPEP 2145, evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007) (“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness. 


That other references of record but not relied upon in the rejection (Spector et al. and Corrado et al.) would have provided a teaching away from the use of neridronic acid for the treatment of osteoarthritis (Page 11 of the Appeal Brief, ¶3).

The examiner respectfully disagrees with Appellant’s characterization of the teachings of these additional references, in addition to Appellant’s contention that the references would have taught away from the use of neridronic acid for treatment of osteoarthritis.  Firstly, with respect to Spector et al., Appellants contend that this reference provides clinical study results which show that use of amino bisphosphonates do not appear to be a “viable strategy” for the treatment of OA (Appeal Brief, p. 11, ¶4). However, Spector et al. contains no mention of the ineffectiveness of amino bisphosphonates in general for this 
With respect to the findings of Corrado et al., the examiner again disagrees with Appellant’s contention that the reference suggests that “neridronate has no effects on osteoarthritic cells.”  Rather, the reference suggests that neridronic acid does not have an effect on osteocalcin production in osteoarthritic cells.  This does not amount to evidence that neridronic acid has no effect at all on osteoarthritic cells; merely that it does not have that particular effect described in the assay referenced by Appellants. However, consideration of the full context of the Corrado description lends to a different interpretation.  Notably, the Abstract suggests “These results confirm the validity of using neridronate at doses usually administered in treating osteoporosis, and the suggest using it to treat other diseases which show an altered osteoblast metabolism, such as osteoarthritis.”  Thus, the authors of the Corrado reference themselves reached an entirely different conclusion with respect to the usefulness of neridronate for osteoarthritis treatment.
As such, the examiner disagrees with Appellant’s position that consideration of the entirety of the record would have resulted in a teaching away from the use of neridronic acid in the instantly claimed method.  The examiner maintains that consideration of the entire 


With respect to the rejection of claims 9, 15 and 18 under 35 USC 103, Appellants make the following arguments:

Appellants traverse on the ground that independent claim 1 was not rejected as obvious with the combinate of Du Mesnil, Eligibility Guidelines and Varenna, such that the claims depending from the independent claim are necessarily nonobvious as well.  This traversal was not found to be persuasive as independent claim 1 was rejected as obvious over just the ‘960 publication (Du Mesnil et al.) and “Entitlement Eligibility Guidelines.”  The addition of Varenna to the rejection was only necessary for the dependent claims 9, 15 and 18 to meet those additional limitations, whereas independent claim 1 was obvious without the teachings of the third reference.  Accordingly, there was no presumption that independent claim 1 was allowable over the prior art in the previous Office action or herein since the Du Mesnil reference had already been used in a rejection of independent claim 1, and the rejections are still deemed to be proper and are maintained herein.


Respectfully submitted,
/ALICIA L OTTON/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        

/FEREYDOUN G SAJJADI/Supervisory Patent Examiner, Art Unit 1699                                                                                                                                                                                                        
/JOSEPH K MCKANE/
Supervisory Patent Examiner, Art Unit 1626

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.